UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-7534




In Re:   COURTNEY CONSTANTINE WATSON,



                                                         Petitioner.




              On Petition for Writ of Habeas Corpus.
                        (8:04-cr-00104-RWT)


Submitted:   December 20, 2006            Decided:   January 8, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed without prejudice by unpublished per curiam opinion.


Courtney Constantine Watson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Courtney Constantine Watson filed an original 28 U.S.C.

§   2241   (2000)   petition   in   this    court.     Because     Watson   is

incarcerated   in   Georgia,   no   circuit    judge   on   this   court    has

jurisdiction over his § 2241 petition.         Accordingly, we deny leave

to proceed in forma pauperis and dismiss the § 2241 petition

without prejudice to Watson’s right to refile the petition in the

district of his incarceration.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                              DISMISSED WITHOUT PREJUDICE




                                    - 2 -